Citation Nr: 0406966	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-06 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
January 1988 to June 1988, and active military service from 
October 1990 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In an initial, unrelated, matter, the Board notes that in a 
handwritten statement of June 2002, in addition to asking for 
reconsideration of the RO denial of service connection for 
PTSD, the veteran requested an increased rating for her 
service-connected sleep walking.  The Board notes that this 
issue has not yet been developed for appellate review; it is 
referred to the RO for further action.


FINDING OF FACT

There has PTSD related to an in-service event.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Entitlement to service connection for PTSD 
requires medical evidence diagnosing PTSD in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders - 
Fourth Edition (DSM-IV), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a) (2003).  

I.  Background

The veteran claims to have been sexually assaulted by a 
superior non-commissioned officer while serving on active 
duty in Korea.  She never reported the assault to anyone in 
authority because, she asserts, she feared for the safety of 
herself and her mother, whom the alleged assailant had 
threatened if the veteran reported the assault.  The veteran 
claims that she reported to sick call the following day with 
complaints of rectal bleeding and soreness of the lower 
abdomen.  The veteran's service medical records (SMRs) 
contain the report of a sick call visit in March 1992 which 
comports with the veteran's account.  The Board notes that 
the record of that sick call visit had a notation that the 
veteran was "very nervous when you try to palpate[,]" and 
that the notation was crossed out.

Several years after leaving active military service, 
beginning in April 2000, the veteran sought and received 
treatment from the VA medical center (VAMC) in Waco, Texas.  
There, she was treated for symptoms of severe depression with 
agoraphobia and a history of substance abuse.  She related 
the sexual assault incident to her care providers, and was 
then referred to the PTSD clinic where she was evaluated for 
PTSD.  The initial impression, in August 2000, was that the 
veteran had PTSD with depressive and anxious features.  

The report of a VA examiner, J.A.C., PhD., in February 2001, 
shows that there was little difference in the veteran's level 
of psychosocial functioning prior to military service as 
compared to after service.  The examiner's interpretation of 
the PTSD worksheet used in assessing veterans for PTSD was 
that information other than the veteran's own statements was 
required to support of the veteran's claim in order to 
diagnose PTSD.  The examiner stated that, using this 
worksheet interpretation, he was unable to make the diagnosis 
of PTSD.  Dr. C. noted, however, that if the veteran's own 
recitation of events in Korea are accepted as credible 
evidence of an in-service traumatic stressor, the veteran 
"clearly meets all criteria for the diagnosis of PTSD", 
including the DSM-IV stressor requirement.  

The veteran moved from Texas to Illinois, and then began 
treatment at the VAMC in Iowa City, Iowa in about January 
2002.  In the veteran's initial evaluation at Iowa City, the 
examining psychologist, A.G.S., PhD., determined, based 
apparently on the veteran's self-provided history, that the 
veteran met the criteria for PTSD.  

The record indicates that the veteran has been undergoing 
treatment for PTSD since first reporting her assault in 2000.

Also of record is the October 2002 statement of D.S., one of 
the veteran's service acquaintances who was stationed with 
her in Korea at the time of the alleged assault.  Ms. S. 
stated that she met with the veteran the morning after the 
alleged assault.  While the veteran would not tell D.S. what 
had upset her, D.S. observed that the veteran would not 
initially answer the door.  When she did, it was evident to 
D.S. that the veteran had been crying "very hard."  Ms. S. 
also noted that the veteran was limping, had a scratch and 
bruising on her leg, and was evidently in pain.

Of record is a March 2003 correspondence from L.A.P., the 
Women Veterans Program Manager at VAMC Iowa City.  Ms. P. 
stated that she has worked with many women who have claimed 
PTSD due to military sexual trauma, but that none has been 
more believable than the veteran.  Ms. P. concluded that, in 
her opinion, it was more likely than not that the veteran's 
PTSD and current symptoms were caused by the claimed in-
service sexual assault.

II.  Analysis

In deciding this issue, the Board must consider the 
provisions of 38 U.S.C.A. § 5107 (West 2002) (benefit of the 
doubt).  Under the benefit-of-the-doubt standard, when a 
veteran seeks a benefit and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107 (2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

As noted above, Dr. C., the VA examiner who examined the 
veteran in February 2001, concluded that, if the veteran's 
own recitation of events in Korea was accepted as credible 
supporting evidence of an in-service traumatic stressor, the 
veteran "clearly meets all criteria for the diagnosis of 
PTSD."  Thus, the crux of this matter is whether there is 
any credible support for the veteran's account.

The VA Adjudication Procedure Manual M21-1, Part III, 
paragraph 5.14(d) (M21-1) (August 12, 2002), which governs 
the development of VA cases, points out that, since assault 
is an extremely personal and sensitive issue, many incidents 
of personal assault are not officially reported, making it 
difficult to obtain direct evidence, and requiring that 
alternative evidence be sought.  See also Cohen v. Brown, 10 
Vet. App. 128 (1997) (M21-1 provisions regarding PTSD 
adjudications to be used where more favorable to the claimant 
than the regulations).

The M21-1 goes on to point out that the evidence need not 
actually prove the incident occurred, rather there must be at 
least an approximate balance of positive and negative 
evidence that it occurred.  The M21-1 continues with examples 
of additional information sources, including counseling 
facilities, health clinics, reports of medical caregivers who 
may have treated the veteran, even sometime after an 
incident, and fellow service persons.  See also 38 C.F.R. 
§ 3.304(f)(3) (2003); Doran v. Brown, 6 Vet. App. 283, 289 
(1994) (there is nothing in the statute or the regulations 
which provides that corroboration must, and can only, be 
found in service records).

With this as the standard, and considering all of the 
evidence of record, the Board finds the evidence of record is 
at least in equipoise.  First, the Board finds credible the 
expert opinion of L.A.P., the Women Veterans Program Manager 
at VAMC Iowa City.  As noted above, Ms. P. stated that none 
of her many other patients' accounts has been more believable 
than this veteran's, and that in her opinion, it is more 
likely than not that the veteran's PTSD and current symptoms 
were caused by the claimed in-service sexual assault.

The Board also finds credible the account of the fellow 
service person, D.S., of her encounter with the veteran on 
the day following the attack.  While her observations of the 
veteran's emotional state, her bruised leg, and her limp are 
not more than circumstantial observations, they tend to bring 
the evidence into equipoise.  38 C.F.R. § 3.304(f)(3) (2003).  

Similarly, the Board finds the sick call report of March 
1992, where the veteran complained of rectal bleeding and 
soreness of the lower abdomen, is also credible, especially 
when taking into account the scratched out notation that the 
veteran was "very nervous."  Id.  

In sum, the Board finds that the record provides at least an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds it 
is at least as likely as not that the veteran was sexually 
assaulted while on active duty and suffers from PTSD as a 
result.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra, at 57-58.  


ORDER

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



